Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 27, 2008 (June 25, 2008) Hexion Specialty Chemicals, Inc. (Exact Name of Registrant as Specified in Its Charter) New Jersey (State or Other Jurisdiction of Incorporation) 1-71 (Commission File Number) 13-0511250 (I.R.S. Employer Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) 43215-3799 (Zip Code) 614-225-4000 (Registrants Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events On June 27, 2008, Craig O. Morrison, Chief Executive Officer and President of Hexion Specialty Chemicals, Inc. (the Company) sent a letter (the Hexion Letter) to Peter R. Huntsman, Chief Executive Officer of the Huntsman Corporation (Huntsman) responding to a letter sent by Mr. Huntsman on June 25, 2008 seeking consultation and certain information (the Huntsman Letter). Copies of the Huntsman Letter and the Hexion Letter are attached hereto as Exhibits 99.1 and 99.2, respectively, and are incorporated herein by reference in their entirety. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Letter from Peter R. Huntsman, dated June 25, 2008. 99.2 Letter from Craig O. Morrison to Peter R. Huntsman, dated June 27, 2008. -1- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEXION SPECIALTY CHEMICALS, INC. Date: June 27, 2008 By: /s/ Mary Ann Jorgenson Name: Mary Ann Jorgenson Title: Executive Vice President & General Counsel -2- EXHIBIT INDEX Exhibit No. Description 99.1 Letter from Peter R. Huntsman, dated June 25, 2008. 99.2 Letter from Craig O. Morrison to Peter R. Huntsman, dated June 27, -3-
